Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This communication is in response to the PTAB decision filed on 03/25/2022. After thorough search, prosecution history, double patenting review, applicant’s remarks and in view of prior arts of the record, in view of prosecution and BPAI decision, claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s current statement of reasons for allowance:
Claims 1, 8 and 15 are allowed because the closest prior arts, Buerk et al. ( hereinafter referred to as Buerk) (U. S. Pub. No. 2015/0040239A1), Dabbiere et al. (hereinafter referred to as Dabbiere) (U .S. Pub. No. US2014/0330945A1) and Attar et al .(hereinafter referred to as Attar) (U. S. Pub. No. 2014/0047228A1) fail to anticipate or render obvious a system, a non-transitory computer-readable medium embodying program code executable in at least one computing device, executed by the device, causes the device to implement operations, or a computer-implemented method, comprising: determining variable names for inclusion in configuration profiles with the values based on the operating systems, generating the configuration profiles such that the value is a parameter of the variable name for deployment to client device having the operating system installed thereon, wherein the first configuration profile and second configuration profile each configured to configure the respective client device and designate a respective agent application as a device administrator, the agent application as the device administrator being configured to control access to at least one software or hardware function of the client device, etc.
Buerk, Dabbiere, and Attar simply teach systems and methods for managing lost devices of multiple types with multiple policies using melded profiles associated with groups, location-based configuration policy toggling with configuration file associated with user device, and configurating a system with various system components utilizing a configuration profile.
Further by continually thorough searching, some other relevant prior arts have been found and they do not teach the claims above.  Gupta et al.  (U.S. Pub. No. 2012/0302204A1) teaches configuration parameters that can be added into software applications before they are delivered to a mobile device.  Harvey et al. (U. S. Patent. No. 7395322B2) teaches method and apparatus for provisioning network devices using instructions in extensible markup language. Ravishankar et al.  (U. S. Patent. No. 7346840B1 ) teaches application server configured for dynamically generating web forms based on extensible markup language documents and retrieved subscriber data.
Dependent claims 2-7, 9-14 and 16-20 depend on now allowed independent claims 1, 8, and 15, therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on July 27, 2017. These drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345.  The examiner can normally be reached on Monday-Friday, ET 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





John Fan
/J. F. /
Examiner, Art Unit 2456

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456